DETAILED ACTION
	In Reply filed on 28 January 2021, claims 1-5 and 7-17 are pending. Claims 1, 2, 8, and 12 are currently amended. Claim 6 is canceled, and no claim is newly added. Claims 1-5 and 7-17 are considered in the current Office Action.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
	Claim 17 recites a film prepared by the preparation process of claim 1. The claim would be considered as a product-by-process claim and will not be limited to the recited steps of claim 1 but only to the structure implied by the steps (see MPEP 2113). 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7-9, 11-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al. (US 20180186936 A1, hereinafter Ju) in view of Boyle et al. (US 20070085234 A1, hereinafter Boyle) and Yasuhisa (JPH 09227697 A).
Regarding claim 1, Ju teaches a process for preparing a poly(amide-imide) (PAI) film (abstract), which comprises: 
simultaneously or sequentially mixing and reacting a diamine compound (bis-trifluoromethyl benzidine (TFDB) and 9,9-bis(4-aminophenyl)fluorene (FDA)), a dianhydride compound (biphenyl tetracarboxylic dianhydride (BPDA), and a 
Ju also teaches that the polymer solution is obtained under nitrogen atmosphere (¶ [0045]), and the solution obtained from above process was applied onto a stainless steel plate, cast (i.e., casting the polymer solution), dried with hot air at 150 °C for 1 hr, at 200 °C for 1 hr, and at 300 °C for 30 min (i.e., drying the polymer solution to prepare a gel-sheet, and thermally treating the gel-sheet to prepare a cured film), and gradually cooled (i.e., cooling), and then stripped from the stainless steel plate (i.e., winding the cooled cured film), thus obtaining a PAI film (¶ [0046]; EXAMPLE1). However, Ju does not explicitly teach that 1) the polymer solution is transferred to a tank, 2) the tank is purged with an inert gas, 3) the polymer solution is casted onto a belt, 4) thermal treating of the gel-sheet and cooling of the cured film are performed while the belt is moved, 5) winding of the film is performed in use of a winder, and 6) the tank has an internal temperature of from 20 °C to 20 °C. 
	Boyle teaches a method and system for continuously preparing a solvent cast film having a secondary component (abstract), and the general technology for producing plastic materials by solvent-film casting includes 1) casting on wheel or large drums, and 2) casting onto endless flexible metal belts (¶ [0004]). An exemplary system for solvent casting includes mixing system 12, a hold tank 48, and run tank 50 (¶ [0048]; FIGURE 1), and the mixed batch of polymer solution is pumped out of the mix tank 72 to a hold tank 48 (¶ [0052]) (i.e., the polymer solution is transferred to a tank). The hold tank 48 is typically used to hold the solution to allow bubbles (e.g., air bubbles) and Boyle does not explicitly teach that the tank is purged with an inert gas, it would be obvious to one of ordinary skill in the art to purge the tank with an inert gas such as nitrogen or argon, prior to transferring the polymer solution made under an inert atmosphere and while keeping the polymer solution in the tank (Ju: ¶ [0045]), in order to prevent the polymer solution from unwanted side reactions that could be generated from a residual moisture or oxygen in a tank. 
Boyle also teaches that a coating device such as a casting die 22 (e.g., a sheeting die) is used to apply the polymer solution to the metal band 20 of the casting machine 14 (¶ [0045]; FIGURE 1), and a feed line 13 runs from the hold tank 48 to the run tank 50, from where solution is continuously pumped to the die 22 for casting onto the band 20 (¶ [0053]; FIGURE 1), and a drying chamber 24 is included in a portion of the loop metal band 20 downline of the sheeting dies 22 (¶ [0046]; FIGURE 1), and the first or lead drum 16 is preferably hollow to allow for pre-heating the band 20 prior to coating with or casting the polymer solution, and the second or end drum 18 is preferably cooled to assist removal of the final film product (¶ [0062]; FIGURE 1) (i.e., the polymer solution is casted onto a belt, and thermal treating of the gel-sheet and cooling of the cured film are performed while the belt is moved). Furthermore, although Boyle does not explicitly teach that the cooled cured film is wound using a winder, it would be obvious to one of ordinary skill in the art to wind the produced film using a winder in this continuous preparation of film using solution casting. 
Boyle further teaches that the hold tank 48 is typically used to hold the solution to allow bubbles (e.g., air bubbles) and other imperfections (such as gels or affects due to temperature variation) to rise to the top and be separated from the solution, and this preferably occurs while the solution is undergoing mild agitation to maintain the solution, and typically, the hold tank 48 is maintained at a temperature of 185 °F (85 °C) to prevent coagulation along with the use of an agitator or stirrer (not shown) which may also help minimize coagulation of the solution and maintain uniform temperature throughout the tank (¶ [0053]). However, Boyle does not specifically teach that the hold tank has an internal temperature of from -20 °C to 20 °C. 
Yasuhisa teaches a method for continuously producing a heat-resistant film, mainly polyimide film, which has an excellent heat resistance and mechanical properties (abstract). A film is prepared in the state of polyamic acid, which is a precursor of polyimide, via polyamic acid that gives a three-dimensional network structure, a so-called gel-like structure, and a dehydration/cyclization reaction mainly performed by heat treatment (abstract). Yasuhisa also teaches in the method of obtaining a polyamic acid molded product or a polyimide molded product via this polyamic acid gel, the polyamic acid solution hardly flows after the gel formation is completed so that there is an inconvenience that it is not possible to shape a molded product having a complicated shape with good quality (¶ [0009]). Therefore, at present, it is applied on a substrate or extruded from a base in the state of a viscous amic acid oligomer or polymer solution before gelation, gelation is completed after molding, and then it is dried with hot air to finally form a film (¶ [0010]). However, in the method of completing the gelation after this shaping, the operation near room temperature is mainly performed, and the gelation of Yasuhisa’s controlled temperature range of -10 °C or less does not anticipate the recited temperature range of the tank of from -20 °C to 20 °C, there is an overlap between -20 °C to -10 °C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the process for solution casting film of PAI of Ju to be integrated into a continuous preparation system for a solution cast film as taught by Boyle in order to yield known results or a reasonable expectation of successful results of obtaining a solution casting PAI film in a continuous and automated production process (Boyle: abstract), and to further modify the temperature of the tank to be -10 °C or less as taught by Yasuhisa in order to stably control a level of gel formation and to maintain the viscosity of polyamic acid solution in an operable range for downstream film formation Yasuhisa: derived from ¶ [0012]-¶ [0013]). 
	Regarding claim 4, Ju in view of Boyle and Yasuhisa teaches all the claimed limitations as shown in claim 1, and it would be obvious that the tank, which receives the polymer solution made under nitrogen atmosphere, would be purged prior to the transferring step (i.e., in the step of preparing the polymer solution) to be ready to maintain the inert atmosphere of the polymer solution (Ju: ¶ [0045]; Boyle: ¶ [0052]). The motivation to combine applied to claim 1 applies equally here. 
Regarding claim 7, Ju in view of Boyle and Yasuhisa teaches that the hold tank 48 is typically used to hold the solution to allow bubbles (e.g., air bubbles) and other imperfections (such as gels or affects due to temperature variation) to rise to the top and be separated from the solution, and this preferably occurs while the solution is undergoing mild agitation to maintain the solution (Boyle: ¶ [0053]). Thus, it would be obvious to one of ordinary skill in the art to carry out degassing step after the polymer solution is transferred to the tank in order to remove air bubbles and other volatile side products generated from the prior polymerization reaction, and thus to obtain a high quality of a PAI film in the later casting process.
Regarding claim 8, Ju in view of Boyle and Yasuhisa teaches all the claimed limitations, but does not explicitly teaches that the degassing is carried out for 30 minutes to 3 hours after depressurizing the internal pressure of the tank to 0.1 to 0.7 bar.  
Through routine optimization and experiment, however, it would have been obvious to on ordinary skill in the art to figure out an appropriate range of degassing 
Regarding claim 9, Ju in view of Boyle and Yasuhisa teaches all the claimed limitations as shown in claim 1, and it would be obvious that the tank, which receives the polymer solution made under nitrogen atmosphere, would be purged to be ready to maintain the inert atmosphere for the polymer solution (Ju: ¶ [0045]; Boyle: ¶ [0052]; as shown in claims 1 and 4) at an internal pressure higher than the atmosphere (i.e., higher than 1 atm) to blow the inert gas into the tank without unwanted infusion of the air (which is at 1 atm) into the tank. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Regarding claims 11, 12, and 13, Ju in view of Boyle and Yasuhisa teaches that the polymer solution is applied onto a stainless steel plate, cast (i.e., casting the polymer solution), dried with hot air at 150 °C for 1 hr (i.e., the temperature and the duration have an overlapping range with a temperature of 60 °C to 150 °C  for 5 minutes to 60 minutes, as recited in claim 11), thermally treated at 200 °C for 1 hr, and at 300 °C for 30 min (i.e., the temperature and the duration have an overlapping (for temperature) or close (for duration) range with a temperature of 80 °C to 500 °C  for 5 minutes to 40 minutes, as recited in claim 12, and the initial temperature of 80 °C or higher, and the maximum temperature of 300 °C to 500 °C, as recited in claim 13), and gradually cooled (i.e., cooling), and then stripped from the stainless steel plate (i.e., winding the cooled Ju: ¶ [0046]; EXAMPLE1). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05). And also, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05).
Furthermore, although modified Ju does not specifically teach the thermal treatment is carried out at a temperature elevation rate of 2 °C/min to 80 °C/min for 5 to 40 minutes, through routine optimization and experiment, it would have been obvious to on ordinary skill in the art to figure out an optimum range of the temperature elevation rate and duration that would minimize deformation of the cast film during the heat treatment. 
Regarding claim 16, Ju in view of Boyle and Yasuhisa teaches all the claimed limitations as recited in claim 1, but does not explicitly teach that the thickness of the gel-sheet (after dying but before thermal treatment) and the thickness of the cooled cured film at the time of winding are measured respectively, and the thickness variation is 3% - 30 % according to the Equation 1, recited in claim 2. However, it would be obvious to one of ordinary skill in the art that the gel-sheet (i.e., not fully cured sheet) would have almost the same or slightly thicker thickness than the thermally-cured film (i.e., fully cured film) because of residual solvent in the gel-sheet and/or incompleteness of curing of the gel-sheet. Moreover, it would also be obvious to one of ordinary skill in 
Regarding claim 17, Ju teaches a PAI film prepared by polymerization of a dianhydride compound, a diamine compound, and a dicarbonyl compound (abstract; ¶ [0045]-¶ [0046]; EXAMPLE 1). 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ju, Boyle, and Yasuhisa as applied to claim 1, and further in view of Cen et al. (CN 102443264A, hereinafter Cen). 
Regarding claim 2, Ju teaches that the polymer solution prepared as recited in step (a) - simultaneously or sequentially mixing and reacting a diamine compound (bis-trifluoromethyl benzidine (TFDB) and 9,9-bis(4-aminophenyl)fluorene (FDA)), a dianhydride compound (biphenyl tetracarboxylic dianhydride (BPDA), and a dicarbonyl compound (terephthaloyl chloride (TPC)) in an organic solvent (N,N,-dimethylacetamide (DMAc)) in a polymerization apparatus to prepare a polymer solution (¶ [0045]; EXAMPLE 1), and the viscosity of the obtained polymer solution is measured as 250 poise (¶ [0045]). Ju in view of Boyle and Yasuhisa teaches all the claimed limitations, but does not teach that further the carbonyl compound is added to prepare a second polymer solution having the target viscosity.  
 Cen teaches a method for producing a formable polyimide film, including resin synthesis, deaeration, salivation film formation, and winding and slitting (page 1, lines 10-11). After polyimide resin synthesis including dianhydride, the viscosity of the resin is adjusted by adjusting the amount of remaining anhydride (page 1, lines 17-18). 
modified Ju to include a step of adjusting the viscosity of the polymer solution using one of the reagents (here in the claim, dicarbonyl compound instead of dianhydride compound) used for the polymer synthesis as taught by Cen in order to yield known results or a reasonable expectation of successful results of adjusting the viscosity of the polymer-containing solution as a solvent to an optimum range of the later film casting process without generating any reaction other than the intended polymerization.    	  
	Regarding claim 3, Ju in view of Boyle and Yasuhisa teaches all the claimed limitations, but does not teach that the target viscosity of the polymer solution is 100,000 cps to 300,000 cps at room temperature. 
Cen teaches a method for producing a formable polyimide film, including resin synthesis, deaeration, salivation film formation, and winding and slitting (page 1, lines 10-11). After polyimide resin synthesis including dianhydride, the viscosity of the resin is adjusted by adjusting the amount of remaining anhydride (page 1 lines 17-18), and the target viscosity reached about 30,000 cps to 100,000 cps (page 3 lines 117-118).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05). Thus, Ju in view of Boyle, Yasuhisa, and Cen teaches all the claimed limitations, and the motivation to combine applied to claim 2 applies equally here. 
Claims 5, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ju, Boyle, and Yasuhisa as applied to claim 1, and further in view of Song et al. (KR 20170076171 A, hereinafter Song). 
Regarding claims 5 and 10, Ju in view of Boyle and Yasuhisa teaches all the claimed limitation but does specifically teach that 1) once the polymer solution is prepared, the step of transferring the polymer solution to the tank is carried out without any additional steps (as recited in claim 5), and 2) the polymer solution in the tank is stored for 12 hours to 360 hours after the purging step (as recited in claim 10). 
Song teaches a method of making a PAI copolymer film and a display device including the same (page 1 lines 11-12). Song teaches that in the synthesis of polymer precursor solution (i.e., polyamic acid for the synthesis of polyimide), the polyamic acid solution is stored in a refrigerator (page 18, lines 743-751; EXAMPLE 6). The polymer solution is stored at a vessel (i.e., tank) without any additional step in a refrigerator (i.e., stored at an overlapping temperature of −20 °C to 20 °C). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to modify the process of preparing a polymer solution for PAI of Ju to transfer the polymer solution without any additional steps and/or to keep the temperature of the tank and the polymer solution therein in a refrigerator (at −20 °C to 20 °C) as taught by Song, in order to yield known results or a reasonable expectation of successful results of delaying the completion of polymerization from poly(amide-amic acid) to poly(amide-imide) in the solution until the later casting process accompanied by thermal curing.  
Furthermore, through routine optimization and experiment, it would have been obvious to on ordinary skill in the art to figure out a duration of the acceptable storage or 
Regarding claim 14, Ju in view of Boyle and Yasuhisa teaches that the cured film is cooled while it is moved (Ju: (¶ [0046], EXAMPLE1; Boyle: ¶ [0062]) as shown in claim 1, but does not specifically teaches that the cooling is performed by a first lowering step at a rate of 100 -1,000 °C/min and a following second temperature lowering step at a rate of 40 - 400 °C/min, and the first rate is faster than the second rate as recited in claim 14. 
Song teaches that the PAI film after stretching and heat treatment is cooled at a rate of about 50 °C/sec (i.e., 3,000 °C/min) or less (page 15 line 625 - page 16 line 626). The lowering rate of 3,000 °C/min or less has an overlapping range with the recited range. Moreover, it would be obvious to one of ordinary skill in the art to modify the lowering rate of temperature as needed, and the second lowering step is likely to be slower as the film cools down closed to a target cooling temperature, which is similar to a room temperature or a temperature of a coolant.  
Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to modify the gradual cooling step of modified Ju to be controlled at a specific temperature lowering rate as taught by Song in order to obtain the PAI film with minimum deformation of the cast film during the cooling step. 
Regarding claim 15, Ju in view of Boyle and Yasuhisa teaches all the claimed limitation as applied to claim 1, and further teach that the portion of the metal band 20 within the drying chamber 24 travels over and is supported by a series of support rollers or idlers 40 which are associated with sensors for monitoring rotation of the idlers, and Boyle: ¶ [0046]-¶ [0047]; FIGURE 1). Thus, it would be obvious that the speed of rollers (i.e., the moving speed of the gel-sheet) and the speed of the rotation of the end drum (i.e., moving speed of the cured film at the time of winding) is monitored and can be manipulated. However, modified Ju does not specifically teach that the ratio of the moving speed of the gel-sheet on the belt at the time of drying to the moving speed of the cured film at the time of winding is 1:095 to 1:140. 
Song teaches that when the surface of the drum and the endless belt is smooth, a film having a smooth surface is obtained, and the film after drying may be peeled off from the support body, and introduced into several steps, including further stretching, drying, and heat treatment to form a final film (page 15, lines 611-615). The stretching may be in a range of about 0.8 to about 8 in terms of surface magnification as a stretching ratio, and 1 or less means relaxation (page 15, lines 616-620). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the process of preparing PAI films of modified Ju to include a stretching step in a range of about 0.8-8 as taught by Song, by manipulating a ratio of the moving speed of the gel-sheet on the band to the moving speed of the end drum and/or a winder connected thereto, for example, as 1:1 or less in case of no stretching or relaxation of PAI films, or as higher than 1:1 in case of stretching of the films, in order to form either PAI films without external stretching or stretched PAI films as needed in the continuous and automatic cast-film producing system. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-12, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-23 of copending Application No. 16/262,472 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the followings:
Claim 1 is not patentably distinct from claims 13, 17, 18, and 22 of the reference application;
Claim 2 is not patentably distinct from claim 14 of the reference application;                                                                                      
Claim 3 is not patentably distinct from claim 15 of the reference application;   
Claims 4 and 9 is not patentably distinct from claim 18 of the reference application;   
Claim 5 is not patentably distinct from claim 16 of the reference application;     

Claim 10 is not patentably distinct from claim 19 of the reference application;  
Claim 11 is not patentably distinct from claim 20 of the reference application;      
Claim 12 is not patentably distinct from claim 21 of the reference application;      
Claim 15 is not patentably distinct from claims 13 and 23 of the reference application.                                                             
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.                                                                            
Claims 1, 3, 4, 7-9, and 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-19 of copending Application No. 16/477,664 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the followings:
Claim 1 is not patentably distinct from claims 13, 14, 16, and 19 of the reference application;
Claim 3 is not patentably distinct from claim 13 of the reference application;                                                                                      
Claims 4 and 9 are not patentably distinct from claim 16 of the reference application;   
Claims 7 and 8 are not patentably distinct from claim 15 of the reference application;   
Claim 11 is not patentably distinct from claim 17 of the reference application;
Claim 12 is not patentably distinct from claim 13 of the reference application;

Claim 14 is not patentably distinct from claim 19 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.                                                                            

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Of note, although Boyle teaches that the hold tank 48 is typically maintained at a temperature of 85 °C (¶ [0053]), Boyle does not teach away that the tank has an internal temperature of from -20 °C to 20 °C as recited in claim 1. Boyle explicitly teach that the heating is to prevent coagulation, and it means that the temperature of the tank is to prevent uncontrolled further gelation of the polymer solution in order to maintain an optimum range of viscosity for downstream film process, and for the same reason, the tank of polyamic acid solution is maintained at the material-specific temperature range (i.e., the temperature -10 °C or less) for an optimum viscosity range (Yasuhisa: ¶ [0012]-¶ [0013]). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744